Case: 21-50966      Document: 00516495360          Page: 1     Date Filed: 10/04/2022




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 4, 2022
                                    No. 21-50966                           Lyle W. Cayce
                                                                                Clerk

   Camron Sneed,

                                                              Plaintiff—Appellant,

                                        versus

   Austin Independent School District,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:19-CV-608


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Camron Sneed sued her school district under Title VI of the Civil
   Rights Act of 1964, alleging racial discrimination by other students. After a
   bench trial, the district court ruled for the school district. We affirm.
                                          I.
          Camron Sneed, a black teenager, attended James Bowie High School
   (“Bowie”) in the Austin Independent School District (“District”) from fall
   2016 until her graduation in spring 2020. She was an accomplished student
   and was involved, among other activities, in the Bowie band and Future
Case: 21-50966      Document: 00516495360          Page: 2   Date Filed: 10/04/2022




                                    No. 21-50966


   Farmers of America (“FFA”). In June 2019, Sneed’s parents, Charles Sneed
   and Pamela Parks, sued the District on her behalf under 42 U.S.C. § 1983 and
   42 U.S.C. § 2000d (“Title VI”), alleging that Sneed suffered racial
   discrimination by other students and that the District had been deliberately
   indifferent to it. After turning eighteen, Sneed became the sole plaintiff in
   April 2020.
          The District moved to dismiss Sneed’s § 1983 claim, and then—
   following discovery—moved for summary judgment on both the § 1983 and
   Title VI claims. All motions were referred to a magistrate judge. On August
   31, 2020, the magistrate judge issued a report and recommendation ordering
   dismissal of the § 1983 claim. Sneed did not object, and the district court
   subsequently dismissed the § 1983 claim. On September 11, 2020, the
   magistrate judge issued a report and recommendation ordering the District’s
   summary judgment motion be granted in part and denied in part. The
   magistrate judge recommended the Title VI claim be dismissed so far as it
   was predicated on the District’s failure to adequately train its employees, to
   offer Sneed counseling services, or to comply with its internal Title VI
   policies. The magistrate judge further recommended dismissing the Title VI
   claim to the extent it was based on twelve particular incidents, finding these
   failed to show the District’s deliberate indifference whether considered
   “singularly or taken together.” But the magistrate judge recommended
   denying the District’s motion as to three incidents, finding these raised a
   genuine dispute about whether the District was deliberately indifferent.
          The magistrate judge’s report notified the parties that they had
   fourteen days to file objections. The District filed objections but Sneed filed
   none. The district court overruled the District’s objections and adopted the
   magistrate judge’s report and recommendation in full. The parties then
   agreed to submit to a bench trial on Sneed’s Title VI claim. A bench trial was
   held on December 7–9, 2020, addressing only the three incidents that had



                                         2
Case: 21-50966      Document: 00516495360          Page: 3   Date Filed: 10/04/2022




                                    No. 21-50966


   survived the District’s summary judgment motion. Those incidents warrant
   a more detailed description.
          The “Sass-quatch” Award. The Bowie band hosts an awards banquet
   at the end of each school year. The students themselves create and present
   some of the awards, which are typically intended to be funny. At the April 29,
   2017, banquet following the end of Sneed’s freshman year, her bandmates
   presented her with the “Sass-quatch” award, which included a trophy and a
   certificate. The certificate read: “For being one of the absolute sassiest
   members of the Front Ensemble. There is no denying your impressive ability
   to make any other member of the [Front Ensemble] either jealous or enraged
   at your ability to make split-second savage remarks. Great job, what a [feat].”
   While Sneed found this award offensive, the district court determined at trial
   that neither Sneed nor her parents reported their concerns to the school until
   filing their complaint.
          Use of Racial Slurs by FFA Students. At trial, the district court found
   three instances when Sneed or her parents reported that a fellow FFA
   student used a racial slur. The first occurred during Sneed’s freshman year
   on December 14, 2016, at an FFA event called “pig church,” where students
   show pigs in a mock auction. During the auction, Sneed’s mother, Pamela
   Parks, overheard students outside using vulgar language, including racial
   slurs. When Parks confronted the students, they called her a “bitch,” after
   which Parks took Sneed out of pig church and left. The district court found
   that neither Sneed nor her teacher overheard the students’ comments.
          The next morning, Parks emailed Bowie’s interim principal about the
   incident. The interim principal met with Parks that same day and assigned an
   assistant principal to investigate the incident. The assistant principal
   reported interviewing FFA students and imposing discipline. A few days
   later, on December 19, the interim principal and the investigating assistant




                                         3
Case: 21-50966      Document: 00516495360         Page: 4   Date Filed: 10/04/2022




                                   No. 21-50966


   principal met with the FFA alumni board. At the meeting, Parks was given
   the opportunity to speak about the incident, and attendees reviewed the
   school’s disciplinary procedures and were encouraged to report misconduct
   to the school.
          The second use of racial slurs by fellow students occurred during
   Sneed’s sophomore year on December 7, 2017, while she and other FFA
   students were in the classroom of Amber Dickinson, an FFA advisor. A
   special-education student approached Sneed and referred to one of their
   Asian-American classmates as a “noodle nigger.” Sneed relayed this
   comment to Parks, who reported it to Bowie’s new principal. The principal
   assigned an assistant principal to investigate, who, after interviewing Sneed
   and other students, confirmed that the student in question had used the slur.
   The school then held a meeting with the student, his parents, and Dickinson
   and made it clear that he would be removed from the FFA program if his
   misbehavior continued.
          The third use of racial slurs also occurred in Dickinson’s classroom
   later that same school year on May 18, 2018. Parks emailed the principal and
   reported that Sneed had overheard unknown students using racial slurs in
   Dickinson’s classroom during the lunch period; Sneed’s father also called
   the principal and relayed the same incident. The principal immediately
   assigned an assistant principal to investigate, who then interviewed the five
   students in Dickinson’s room at the time, all of whom denied hearing slurs
   used. The investigating assistant principal also spoke with Dickinson and
   confirmed that her office door had been closed and she did not hear any
   inappropriate language. After the incident, Dickinson forbade the use of her
   classroom before school, after school, or during lunch except when she was
   there to monitor it.




                                        4
Case: 21-50966      Document: 00516495360           Page: 5    Date Filed: 10/04/2022




                                     No. 21-50966


          Graffiti Containing Racial Slurs. The third and final incident that
   survived summary judgment and proceeded to trial involved the presence of
   racist graffiti (specifically, graffiti containing the word “nigger”) in a school
   restroom and on the door to the barn used by FFA. Sneed asserted that
   during her time at Bowie she saw graffiti containing that epithet in two
   different locations, though she did not know who had written it. She spotted
   the barn graffiti her freshman year and the restroom graffiti either her
   sophomore or junior year; she did not report either to the school. Bowie has
   a policy of removing all graffiti, but neither teachers nor administrators saw
   or received reports of these incidents of graffiti.
          Following the bench trial on these three incidents, the district court
   issued its findings of fact and conclusions of law and found in favor of the
   District. Specifically, the court found the District was not deliberately
   indifferent as to the “Sass-quatch” award because the District lacked actual
   knowledge of Sneed’s concerns and therefore had no duty under Title VI. As
   for the three reported uses of racial slurs by FFA students, the court
   determined the District was not deliberately indifferent because Sneed
   herself did not hear the slur used at the pig church incident; the court had
   previously dismissed the “noodle nigger” incident; and the school
   responded appropriately to the 2018 lunch period slurs. Finally, the court
   determined the District was not deliberately indifferent to the graffiti
   because, even assuming that the graffiti by itself was actionable under Title
   VI, the District did not have actual knowledge of it.
          The district court entered judgment for the District on July 28, 2021.
   Sneed then moved for reconsideration under Federal Rule of Civil Procedure
   59(e), which the district court denied. This appeal followed.




                                           5
Case: 21-50966      Document: 00516495360          Page: 6    Date Filed: 10/04/2022




                                    No. 21-50966


                                         II.
          We review a district court’s findings of fact at a bench trial for clear
   error and its conclusions of law de novo. Hess Corp. v. Schlumberger Tech.
   Corp., 26 F.4th 229, 232–33 (5th Cir. 2022); see Fed. R. Civ. P. 52(a)(6)
   (“Findings of fact, whether based on oral or other evidence, must not be set
   aside unless clearly erroneous.”). A fact finding is clearly erroneous when
   “the reviewing court on the entire evidence is left with the definite and firm
   conviction that a mistake has been committed.” Guzman v. Hacienda Recs. &
   Recording Studio, Inc., 808 F.3d 1031, 1036 (5th Cir. 2015) (quoting Anderson
   v. City of Bessemer City, 470 U.S. 564, 573 (1985)). Fact findings after a bench
   trial are accorded significant deference. Hess, 26 F.4th at 233. If the evidence
   can be viewed in two different ways, then the factfinder’s view cannot be
   clearly erroneous. Anderson, 470 U.S. at 574.
                                        III.
          On appeal, Sneed argues the district court committed three reversible
   legal errors in finding the District was not deliberately indifferent. For the
   following reasons, we disagree and affirm the district court’s judgment.
          Title VI of the Civil Rights Act of 1964 provides that “[n]o person in
   the United States shall, on the ground of race, color, or national origin, be
   excluded from participation in, be denied the benefits of, or be subjected to
   discrimination under any program or activity receiving Federal financial
   assistance.” 42 U.S.C. § 2000d. When a plaintiff’s Title VI claim is premised
   on student-on-student harassment, the plaintiff must show that “(1) the
   harassment was ‘so severe, pervasive, and objectively offensive that it can be
   said to deprive the victims of access to educational opportunities or benefits
   provided by the school’ (a racially hostile environment), and the district
   (2) had actual knowledge, (3) had ‘control over the harasser and the
   environment in which the harassment occur[red],’ and (4) was deliberately




                                          6
Case: 21-50966      Document: 00516495360          Page: 7    Date Filed: 10/04/2022




                                    No. 21-50966


   indifferent.” Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 408 (5th Cir.
   2015) (quoting Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S.
   629, 644, 650 (1999)).
          The actual knowledge and deliberate indifference prongs are
   particularly relevant to our analysis here. A funding recipient can be
   deliberately indifferent only when its “response to the harassment or lack
   thereof is clearly unreasonable in light of the known circumstances.” Fennell,
   804 F.3d at 410 (quoting Davis, 526 U.S. at 648). This is a demanding
   standard. Ibid. The proper inquiry is whether, taken in context, the recipient
   responded reasonably to the harassment given its knowledge and the severity
   of harassment reported. Menzia v. Austin Indep. Sch. Dist., 47 F.4th 354, 361
   (5th Cir. 2022). A reasonable response need not involve rooting out
   harassment or taking the most effective remedial steps available. It requires
   only that the recipient take some action that is not “pretextual or knowingly
   ineffective.” Id. at 364 (quoting Est. of Lance v. Lewisville Indep. Sch. Dist.,
   743 F.3d 982, 1000 (5th Cir. 2014)). The court must “refrain from second-
   guessing the disciplinary decisions made by school administrators.” Id.
   (quoting Davis, 526 U.S. at 648).
                                         A.
          Not all of Sneed’s arguments are properly before us. She contends the
   district court did not give proper weight to her allegations that the District
   was deliberately indifferent because it failed to follow its own policies. But
   Sneed forfeited this argument by failing to object to the magistrate judge’s
   recommendation; and before us, she fails to argue plain error.
          The magistrate judge recommended granting the District summary
   judgment “so far as Plaintiff attempts to couch her Title VI claim on [the
   District’s] alleged failure to comply with its own policies and regulations[.]”
   Sneed did not object to this recommendation, which the district court




                                          7
Case: 21-50966         Document: 00516495360            Page: 8      Date Filed: 10/04/2022




                                         No. 21-50966


   adopted. Accordingly, the most Sneed could argue on appeal is that the
   district court committed plain error in adopting this conclusion. Douglass v.
   United Servs. Auto. Ass’n, 79 F.3d 1415, 1422–23 (5th Cir. 1996) (en banc).
   But Sneed does not even raise the possibility of plain error. Nowhere in her
   briefing, much less the portion devoted to the District’s policies, does she
   argue that the district court committed plain error. This argument is
   therefore forfeited in its entirety. Mitchell v. State Farm Fire & Cas. Co., 954
   F.3d 700, 708 n.9 (5th Cir. 2020) (“An argument not briefed on appeal is
   waived.”). 1
                                              B.
           Next, Sneed argues the district court erred by analyzing each incident
   of harassment individually rather than assessing whether the District was
   deliberately indifferent under the totality of the circumstances. We disagree.
   The district court applied the correct legal standard to the three incidents
   properly before it. In particular, the court duly applied Fennell v. Marion
   Independent School District, 804 F.3d 398 (5th Cir. 2015), this circuit’s
   seminal case on Title VI claims for student-on-student harassment.
               Fennell teaches that whether a defendant’s response to harassment is
   reasonable is a contextual inquiry made in light of the severity of the
   harassment at issue. See Menzia, 47 F.4th at 361 (“Fennell instructs an
   evaluation of the reasonableness of a district’s responses in light of the
   severity of the harassment.”); id. at 363 (“These responses, viewed in the
   totality and in light of the severity of the harassment, establish that [defendant]
   was not deliberately indifferent as a matter of law.”) (emphasis added).



           1
            For the same reason, Sneed has forfeited any argument as to the district court’s
   dismissal of her § 1983 claim and its denial of her motion for reconsideration, neither of
   which were briefed on appeal. Sneed concedes she has forfeited review of her § 1983 claim.




                                               8
Case: 21-50966       Document: 00516495360          Page: 9    Date Filed: 10/04/2022




                                     No. 21-50966


   Sneed fails to show any error in the district court’s application of Fennell. The
   court found the District was not deliberately indifferent as to any incident
   individually, and so it follows that the District could not have been
   deliberately indifferent when viewing the incidents (and the District’s
   responses to them) in the aggregate. This was not a case where the defendant
   adequately responded to some incidents and inadequately to others, leading
   the court to evaluate everything as a whole. Id. at 361–64 (conducting an
   aggregate analysis because of the defendant’s robust responses to some
   incidents and weak responses to others). We see no error by the district court
   in this regard.
                                          C.
          Third and finally, Sneed argues that the district court erred in finding
   that the District’s responses to the incidents involving Sneed’s harassment
   were reasonable and adequate. Specifically, Sneed argues the District did
   little more than verbally reprimand students when more robust forms of
   discipline for students and training for staff were warranted. Notably,
   however, Sneed does not argue that the district court erred as to any
   particular incident. Instead, she vaguely implies that more should have been
   done in general. Sneed therefore fails to show any error. As the district
   court’s findings show, the District either lacked actual knowledge or
   responded proportionately to each incident.
          As discussed, a Title VI defendant is not deliberately indifferent
   where it actively responds to harassment, provided that its response is not
   pretextual or knowingly ineffective. Id. at 364. An adequate response need
   not put an end to harassment, nor be the most effective measure available.
   Administrators are entitled to make these decisions without second-guessing
   from courts. Id. To show error, Sneed must demonstrate that the District’s




                                          9
Case: 21-50966        Document: 00516495360        Page: 10     Date Filed: 10/04/2022




                                    No. 21-50966


   responses were “clearly unreasonable in light of the known circumstances.”
   Fennell, 804 F.3d at 410 (quoting Davis, 526 U.S. at 648).
          Sneed has not done so. She fails to explain why any of the District’s
   particular responses were deficient. Nevertheless, we briefly review the
   court’s findings as to the three incidents to show why the court did not
   commit error, much less clear error.
          The “Sass-quatch” Incident. We see no error in the district court’s
   finding that the District lacked actual knowledge of this incident and
   therefore could not have been deliberately indifferent to it. While Sneed was
   offended by the award, she testified that she never reported the incident to
   any school administrator. Parks testified that she never submitted a written
   complaint and that she merely mentioned it verbally to two administrators
   the following school year. But both administrators denied any knowledge of
   the incident. As a result, the district court found that the District lacked
   actual knowledge. Determinations of credibility are accorded great
   deference, and we see no reason to disturb the court’s conclusion. See Hess,
   26 F.4th at 233.
          The FFA Slur Incidents. The court did not err in its determination that
   the District was not deliberately indifferent as to the three times that Sneed
   or Parks reported the use of racial slurs by FFA members. To begin with, the
   court correctly observed that the December 2017 incident involving a special
   education student’s use of a racial slur had already been dismissed at the
   summary judgment stage.
          Furthermore, the court found the District’s responses to the
   December 2016 pig church incident and May 2018 lunch period incident
   were reasonable and therefore not deliberately indifferent. Following the pig
   church incident, Bowie’s principal met with Parks the same day she lodged
   her complaint. The school conducted an investigation, disciplined students,




                                          10
Case: 21-50966      Document: 00516495360           Page: 11   Date Filed: 10/04/2022




                                     No. 21-50966


   and addressed the issue a few days later at a meeting with the FFA alumni
   board. No evidence shows that response was either pretextual or knowingly
   ineffective. Likewise, following the lunch period incident in Dickinson’s
   classroom, an assistant principal promptly interviewed all the students and
   Dickinson changed her classroom policy to require supervision of students at
   all times. No evidence shows this was not a reasonable response under the
   circumstances.
          The Graffiti Incidents. The district court did not err in finding that the
   District lacked actual knowledge as to the two incidents of racist graffiti. The
   court found that Sneed never reported either instance to an administrator and
   that the administrators never learned of the graffiti. This determination is
   supported by the record: Sneed testified that she never made a formal
   complaint or otherwise reported it to an administrator. Without actual
   knowledge, the District could not have been deliberately indifferent.
          We therefore find no error, much less clear error, in the court’s
   findings that the District was not deliberately indifferent with respect to any
   of these incidents, whether considered singularly or collectively.
                                         IV.
          The district court’s judgment is AFFIRMED.




                                          11